Citation Nr: 0934811	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  04-37 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than March 18, 1994 
for the assignment of a 100 percent disability rating for 
coronary artery disease, status-post myocardial infarction, 
bypass graft and defibrillator placement. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty from March 1964 to May 
1975.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York which denied entitlement to the benefit 
sought. The Board previously remanded this matter in October 
2006. 

In August 2009, the Veteran provided additional evidence 
consisting of medical records from VA and private treatment 
providers, along with a waiver of RO initial consideration. 
38 C.F.R. §§ 20.800, 20.1304(c) (2009).


FINDINGS OF FACT

1.  In a February 1995 rating decision, the RO granted a 100 
percent disability evaluation for coronary artery disease 
effective from March 18, 1994. The Veteran did not file an 
appeal of that decision.  

2.  The current claim for an earlier effective date of 
service connection is nonspecific, and does not set forth a 
theory of Clear and Unmistakable Error intended to vitiate 
the finality of that decision.


CONCLUSION OF LAW

The criteria for an effective date prior to March 18, 1994 
for the assignment of a 100 percent disability rating for 
coronary artery disease, status-post myocardial infarction, 
bypass graft and defibrillator placement are not met. 38 
U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
20.200, 20.201 (2009);         Rudd v. Nicholson, 20 Vet. 
App. 296 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1).

Through VCAA notice correspondence dated from November 2006 
to July 2009, the RO notified the Veteran as to each element 
of satisfactory notice set forth under the Pelegrini II 
decision pertaining to the claim on appeal. The August 2004 
Statement of the Case (SOC) explained the general criteria to 
establish a claim for an earlier effective date for 
disability compensation. See Huston v. Principi, 17 Vet. App. 
195 (2003). The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining further VA medical 
records, private treatment records and other Federal records. 
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 


The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.              
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
VCAA notice correspondence provided did not comport with this 
standard, as it followed issuance of the rating decision on 
appeal. In this case, the Board's October 2006 remand had 
directed that the RO provide comprehensive VCAA notice, 
absent such notification up to that point. Any notice 
deficiency is corrected by the fact that the Veteran has had 
an opportunity to respond to the relevant VCAA correspondence 
in advance of the most recent July 2009 Supplemental SOC 
(SSOC) readjudicating his claim. During this timeframe, there 
was no indication of further available information or 
evidence that must be associated with the record. The Veteran 
has therefore had the full opportunity to participate in the 
adjudication of the claim. See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 
2007).

The RO/AMC has taken appropriate action to comply with the 
duty to assist                the Veteran through obtaining 
records of VA and private outpatient treatment and 
hospitalization. The Veteran has provided copies of 
additional medical records from several treatment sources on 
his behalf. While the Veteran previously requested a hearing 
at the Board's Central Office in Washington, D.C., he later 
cancelled the hearing in advance of its scheduled date. The 
record as it stands includes sufficient competent evidence to 
decide the claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 



Analysis of the Claim

The provisions for the determination of an effective date of 
an award of disability compensation are set forth in 38 
U.S.C.A. § 5110 (West 2002 & Supp. 2009).     The general 
rule with regard to an award of increased compensation is 
that the effective date for such an award will be the date 
the claim was received or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.400(o)(1) (2009). An exception to this 
rule applies where the evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of the claim for 
increased compensation. Otherwise, the effective date remains 
the date the claim is received. 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2). 

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r). A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992). Any communication indicating intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought. 38 C.F.R. § 
3.155(a); Criswell v. Nicholson, 20 Vet. App. 501 (2006); 
MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) 
(holding that the plain language of the regulations require a 
claimant to have an intent to file a claim for VA benefits).  

In addition, under 38 C.F.R. § 3.157(b) once a formal claim 
for compensation has been allowed, receipt of one of the 
following will be accepted as an informal claim for increased 
benefits: the report of examination or hospitalization at a 
VA or uniformed services medical facility, evidence from a 
private physician or layperson that shows the reasonable 
probability of entitlement to benefits, or examination 
reports or clinical records from State medical facilities or 
other institutions. 


In a February 1995 rating decision, the RO has awarded a 100 
percent disability rating for the Veteran's service-connected 
coronary artery disease, status-post myocardial infarction, 
bypass graft and defibrillator placement, effective from 
March 18, 1994. The applicable rating criteria was found at 
38 C.F.R. § 4.104, Diagnostic Code 7005, for the evaluation 
of arteriosclerotic heart disease. As the basis to assign the 
March 18, 1994 effective date, the Veteran had filed his last 
claim for increased rating April 11, 1994; there was evidence 
of hospitalization related to service-connected disability as 
of March 18, 1994, which warranted an earlier date of 
disability compensation within one-year of the actual date of 
claim. 38 C.F.R. § 3.400(o)(2). Prior to this effective date, 
the assigned evaluation for coronary artery disease remained 
at the 30 percent level.

The Veteran contends that the actual severity of his coronary 
artery disease was significantly worse than that to which the 
assigned 30 percent rating would correspond, for the time 
period prior to March 18, 1994. He has requested an earlier 
effective date for a 100 percent rating retroactive to 
November 6, 1975 when service connection for coronary artery 
disease was originally granted.  

Because the Veteran has not stated a basis upon which the 
requested relief may be granted, the appeal will be denied. 

Generally, disability evaluations are determined by the 
application of a schedule of ratings which is based, as far 
as can practically be determined, on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009);         38 C.F.R. § 4.1 (2009). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. The degrees of disability 
specified are considered adequate to compensate for a loss of 
working time proportionate to the severity of the disability. 
38 C.F.R. § 4.1.

The criteria pertaining to disability evaluation of the 
cardiovascular system have been revised several times during 
the history of evaluation of the Veteran's service-connected 
coronary artery disease. As applicable in 1994, the VA rating 
schedule provided that under Diagnostic Code 7005 for 
arteriosclerotic heart disease, a minimum 30 percent rating 
was assigned for arteriosclerotic heart disease following 
typical coronary occlusion or thrombosis or with a history of 
substantiated angina attack and with ordinary manual labor 
feasible. A 60 percent rating was assigned for 
arteriosclerotic heart disease following a typical history of 
acute coronary occlusion or thrombosis or with a history of 
substantiated repeated anginal attacks and with more than 
light ordinary manual labor not feasible. A 100 percent 
rating was assigned for arteriosclerotic heart disease after 
6 months following an acute illness with chronic residual 
findings of congestive heart failure or angina on moderate 
exertion or more than sedentary employment precluded. A 100 
percent rating also was assigned for arteriosclerotic heart 
disease during and for 6 months following acute illness from 
coronary occlusion or thrombosis with circulatory shock, etc. 
See 38 C.F.R. § 4.104, Diagnostic Code 7005 (1994).

The initial point of inquiry as to the effective date 
warranted for the disability rating in question must begin 
with whether there is a valid basis in the first instance to 
bring such a claim. This requires that the claimant have 
appealed from either the effective date assigned pursuant to 
an initial grant of service connection, or a non-final 
adjudication of an increased rating claim. Specifically, the 
Court in its decision in Rudd v. Nicholson, 20 Vet. App. 296 
(2006) addressed the matter of the adjudication of claims for 
an earlier effective date for a VA benefit already granted, 
where there is of record a prior final RO or Board decision 
which considered and denied a claim for that identical 
benefit. In Rudd, the Court held that where a claim for an 
earlier effective date represents disagreement with an 
effective date assigned pursuant to a final RO rating 
decision (and by implication a final decision of the Board as 
well), absent an attempt to vitiate the finality of that 
decision through an allegation of Clear and Unmistakable 
Error (CUE) in the decision, the claimant has merely raised a 
"freestanding" claim that cannot remove the finality of the 
decision which assigned the previous effective date. 

The holding in Rudd  precludes adjudication on the merits of 
the Veteran's claim for an earlier effective date based upon 
review of the medical evidence on file, given that the 
February 1995 RO rating decision already assigned an earlier 
effective date of March 18, 1994 for a 100 percent rating and 
became final within one-year from the March 3, 1995 
decisional notification to the Veteran. See 38 U.S.C.A. § 
7105. He did not file an appeal to the Board of the February 
1995 decision before March 3, 1996. The Veteran then did not 
raise the issue of retroactive entitlement to a 100 percent 
disability rating for coronary artery disease until provided 
in August 2002 correspondence with the RO. Meanwhile, there 
were no additional actions undertaken on the Veteran's level 
of disability compensation by the RO between 1995 and 2002. 
The determined effective date of compensation at the 100 
percent level was a settled matter as of the point the 
February 1995 rating decision became final.      

The Veteran also has not set forth any allegation of CUE in 
the February 1995 RO rating decision to warrant review of 
that decision on the grounds of a particular clear or 
manifest error. Thus, a theory of CUE has not been stated as 
the only remaining basis to attack the validity of the now 
final February 1995 RO rating decision.

Under these circumstances, there is no basis to revise the 
presently assigned effective date of a 100 percent disability 
rating of March 18, 1994. While not addressing the merits of 
a claim for an earlier effective date according to the 
evidence of record, the Board observes that the RO in 
February 1995 followed the applicable law and regulations in 
assigning the March 18, 1994 effective date. 

There was evidence of a claim for increased rating filed 
April 11, 1994, and medical evidence of acute illness from 
coronary occlusion to meet the criteria for a 100 percent 
rating as early as but no earlier than March 18, 1994. 38 
C.F.R. § 4.104, Diagnostic Code 7005. Prior to that time, a 
March 1991 Board decision had adjudicated and denied a claim 
for increased rating for service-connected coronary artery 
disease greater than 30 percent. This provided another final 
decision on the issue of an increased rating for service-
connected disability, for which the Veteran similarly has not 
alleged any CUE in its disposition. As for the present 
matter, the finality of the RO's February 1995 rating 
decision in itself precludes reaching further consideration 
of the merits of an earlier effective date claim.

Accordingly, given that the Veteran has filed an appeal from 
the effective date assigned pursuant to a final RO rating 
decision, the claim for an earlier effective date for the 
award of a 100 percent rating for coronary artery disease is 
dismissed.


ORDER

The claim for an effective date prior to March 18, 1994 for 
the assignment of a   100 percent disability rating for 
coronary artery disease, status-post myocardial infarction, 
bypass graft and defibrillator placement, is dismissed.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


